     Case 1:15-cr-00046-NONE-SKO Document 258 Filed 08/24/20 Page 1 of 3


 1    HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
 2    ERIC V. KERSTEN, Bar #226429
      Assistant Federal Defender
 3    Designated Counsel for Service
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: (559) 487-5561
 5
 6    Attorney for Defendant
      CHRISTINA MARTINEZ
 7
 8                                IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                           No. 1:15-cr-00046 NONE-SKO-1

12                   Plaintiff,                           STIPULATION TO CONTINUE
                                                          SURRENDER DATE; ORDER
13            v.

14    CHRISTINA ANTONIA MARTINEZ,

15                   Defendant.                           JUDGE: Hon. Dale A. Drozd

16
17
18            IT IS HEREBY STIPULATED by and between the parties through their respective

19    counsel, Assistant United States Attorney, Kathleen A. Servatius, Counsel for Plaintiff, and

20    Assistant Federal Defender, Eric V. Kersten, Counsel for Defendant, Christina Antonia Martinez,

21    that the self-surrender date for service of sentence may be continued for two months, from

22    Thursday, August 28, 2020, to Wednesday, October 28, 2020.

23            Ms. Martinez is the mother of an eight month old daughter who is still breastfeeding. She

24    also has a nine year old son and sixteen year old daughter who reside with her. The baby’s father,

25    Wendell Brown, is a full time essential employee for PG&E who works long hours and

26    commutes to Oakland for work. Also, due to the wildfire outbreak he has reported for work in

27    Napa, where he may be required to work for an extended period to repair damage resulting from

28    the fires.
     Case 1:15-cr-00046-NONE-SKO Document 258 Filed 08/24/20 Page 2 of 3


 1            In addition, Ms. Martinez is particularly vulnerable to the coronavirus as she suffers from

 2    asthma, for which she receives breathing treatments and is proscribed albuterol and inhaler. She

 3    also suffers from obesity, with a BMI of 37.2.

 4            Ms. Martinez has established that she is not a danger to the community as she has

 5    complied with all conditions of her release since February 26, 2015. Given the extraordinary

 6    circumstances related to the coronavirus pandemic and the wildfires the parties stipulate that Ms.

 7    Martinez’ self-surrender date may be continued to October 28, 2020, with all other conditions of

 8    her pretrial release remaining in full force and effect.

 9                                                              Respectfully submitted,

10                                                              McGREGOR W. SCOTT
                                                                United States Attorney
11
12    DATED: August 21, 2020                                    /s/ Kathleen A. Servatius
                                                                KATHLEEN A. SERVATIUS
13                                                              Assistant United States Attorney
                                                                Attorney for Plaintiff
14
15
16                                                              HEATHER E. WILLIAMS
                                                                Federal Defender
17
18    DATED: August 21, 2020                                    /s/ Eric V. Kersten
                                                                ERIC V. KERSTEN
19                                                              Assistant Federal Defender
                                                                Attorney for Defendant
20                                                              CHRISTINA ANTONIA MARTINEZ

21
22
23
24
25
26
27

28


       Martinez: Stipulation to Continue Surrender Date   -2-
     Case 1:15-cr-00046-NONE-SKO Document 258 Filed 08/24/20 Page 3 of 3


 1                                                        ORDER

 2            IT IS SO ORDERED. Having been sentenced to the custody of the Bureau of Prisons,

 3    Defendant Christina Antonia Martinez, shall surrender to the institution designated by the

 4    Bureau of Prisons, or if no such institution has been designated, to the United States Marshal’s

 5    office in Fresno, California before 2:00 p.m. on October 28, 2020. The defendant is advised it is

 6    a criminal offense punishable by a consecutive term of imprisonment to fail to surrender for

 7    service of sentence pursuant to the order of this Court. All conditions of pretrial release shall

 8    remain in effect until the defendant surrenders in accordance with this Order.

 9
      IT IS SO ORDERED.
10
11
          Dated:       August 23, 2020
                                                             UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28


       Martinez: Stipulation to Continue Surrender Date    -3-
